DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected group 2 claims 11 – 20.  Claims 1-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2020.  The restriction is made FINAL.
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2010/0193998 Crump et al. (‘Crump hereafter),
U.S. 5,317,805 Hoopman et al. (‘Hoopman hereafter), 
U.S. 4,285,779 Shiga et al. (‘Shiga hereafter),
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 12 – 18 & 22 - 33 are currently being examined. 
No Claims have been withdrawn.
Claims 1 – 11 & 19 - 21 have been canceled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12, 13, 15, 22, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0193998 Crump et al. (‘Crump hereafter), and in view of U.S. 5,317,805 Hoopman et al. (‘Hoopman hereafter), as evidenced by U.S. 4,285,779 Shiga et al. (‘Shiga hereafter).

Regarding Claim[s] 12, ‘Crump discloses all the claim limitations including: A method of forming a structure (‘Crump, Abst, layer based additive technique to form support structure) including at least one channel (‘Crump, Para 0050, support structure may be built with channels), 
the method comprising: 
disposing a first layer of a material on a substrate (‘Crump, Para 0024, platform #18 is a substrate on which 3D model #26 and support structure #28 are built), 
forming the first layer (‘Crump, Para 0004, 0008, first layer using additive technique to form support structure) comprising: 
disposing a matrix material on the substrate (‘Crump, Para 0024, build platform #18 is a substrate); 
exposing at least the matrix material to energy comprising a laser beam or an electron beam to form bonds between adjacent particles of the matrix material  (‘Crump, Para 0004, layer based additive techniques using layer based techniques, laser sintering, electron-beam melting); 
disposing a second layer of a material on the first layer (‘Crump, Para 0008, second layer using additive technique); 
exposing the second layer of the material to the energy to form a structure  (‘Crump, Para 0004, layer based additive techniques).
Except ‘Crump is silent regarding: disposing a sacrificial material (354) on the substrate (104) adjacent to the matrix material; and removing the sacrificial material (354) from the structure to form channels within the structure (460). 
		However, ‘Hoopman teaches: Col 3, ln 10 – 45, and as evidenced by U.S. 4,285,779, ‘Shiga a fluid circuit device having a base member, wherein the fluid channels are provided by using a sacrificial core technique. ‘Shiga, Col. 3, ln 55 – Col. 4, ln 2, discusses in detail the sacrificial core technique described in ‘Hoopman. ‘Hoopman, Col. 3, ln 10 – 26, teaches removing the sacrificial core.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Crump with a sacrificial material on a substrate to be removed as taught by ‘Hoopman in order to provide channels within a structure (‘Hoopman, Col. 3, ln 10 – 26).

Regarding Claim[s] 13, ‘Crump & ‘Hoopman discloses all the claim limitations including:
disposing a matrix material on the substrate comprises disposing a matrix material comprising one or more of aluminum nitride, silicon carbide, nickel, chromium, beryllium, SiC--Zr.sub.xSi.sub.y, FeCrAl, a zirconium alloy and silicate, or aluminum nitride on the substrate (‘Crump, Para 0024, silicone carbides, nickel based alloys, Para 0032, aluminum and silicon, Para 0036 beryllium). 

Regarding Claim[s] 15, ‘Crump & ‘Hoopman discloses all the claim limitations including: wherein disposing a sacrificial material on the substrate comprises disposing a sacrificial material having a melting temperature less than a melting temperature of the matrix material on the substrate (‘Hoopman, Col 3, ln 10 – 26, sacrificial core can be waxes, which have a very low melting point). 

Regarding Claim[s] 22, ‘Crump & ‘Hoopman discloses all the claim limitations including: removing the sacrificial material from the structure comprises melting the sacrificial material (‘Hoopman, Col 3, ln 10 – 26, it would be inherent to using wax for the purpose of easily removing the wax by its low melting point).

Regarding Claim[s] 23, ‘Crump & ‘Hoopman discloses all the claim limitations including: removing the sacrificial material comprises physically removing the sacrificial material from the structure (‘Hoopman, Col 3, ln 10 – 26, wax is removed).

Regarding Claim[s] 28, ‘Crump & ‘Hoopman discloses all the claim limitations including: first layer of a material on a substrate comprises disposing, on the substrate, the matrix material in a sacrificial material comprising a resin (‘Hoopman, Col 3, ln 10 – 26, wax is a resin).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art neither anticipates nor renders obvious the combination of limitations found in claim 14 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "first layer of a material on a substrate comprises forming a first layer comprising a metal material on the substrate; and forming a second layer of a material on the first layer comprises forming a second layer comprising a ceramic material over the first layer.”
The closest prior art is as cited above (‘Crump & ‘Hoopman).  ‘Crump does not teach the first layer to be a metal material while the second layer is formed on the first layer and the second layer is a ceramic material.
‘Hoopman does not teach the first layer to be a metal material while the second layer is formed on the first layer and the second layer is a ceramic material.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Further, Claims 16 – 18, 24 – 27 29 – 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art neither anticipates nor renders obvious the combination of limitations found in claim 16 with the limitations of claim 1. 
The prior art does not teach the limitations found in the dependent claims above: “disposing a sacrificial material on the substrate comprises disposing a sacrificial material having a melting temperature greater than a melting temperature of the matrix material on the substrate,” and/ or “disposing a sacrificial material on the substrate comprises disposing a sacrificial material comprising one or more of polyphenylene sulfide (PPS), polyetheretherketone (PEEK), polyetherketone (PEK), polyphthalamide (PPA), how water moldable polyphthalamide (PPA), polyetherketoneketone (PEKK), polyimide (TPI), high temperature nylon (HTN), polysulfone (PSU), polyethersulfone (PES), polyetherimide (PEI), and liquid crystal polymer (LCP) on the substrate,” and/ or “comprising exposing the channels to energy after removing the sacrificial material from the structure to reduce a surface roughness of the channels,” and/ or “exposing the structure to a heat treatment process prior to removing the sacrificial material from the structure,” and/ or “exposing the second layer of the material to the energy to form a structure comprises forming the structure to exhibit a varying weight percent of at least one metal in at least one direction,” and/ or “exposing at least the matrix material to energy comprising a laser beam or an electron beam comprises exposing the at least the matrix material to a laser beam,” and/ or “exposing at least the matrix material to energy comprising a laser beam or an electron beam comprises exposing the at least the matrix material to a laser beam,” and/ or “removing the sacrificial material from the structure comprises chemically reacting the sacrificial material to form one or more reaction byproducts and removing the one or more reaction byproducts from the structure,” and/ or “matrix material on the substrate comprises disposing a matrix material comprising at least one ceramic material and at least one metal material on the substrate,” and/ or “matrix material on the substrate and removing the sacrificial material from the structure to form channels within the structure comprise forming the structure to comprise a greater amount of the at least one ceramic material proximate the channels than distal from the channels,” and/ or “sacrificial material on the substrate comprises disposing a sacrificial material comprising a flexible high temperature carbon fiber composite material on the substrate,” and/ or “removing the sacrificial material from the structure to form channels within the structure comprises forming the structure to exhibit a higher melting temperature at locations proximate the channels than distal from the channels,” and/ or “first layer of a material on a substrate and removing the sacrificial material from the structure to form channels within the structure comprises forming the structure to exhibit a varying composition with a distance from the channels.”
The closest prior art is as cited above (‘Crump & ‘Hoopman).  ‘Crump does not teach the limitations above found in the dependent claims.
 ‘Hoopman does not teach the limitations above found in the dependent claims.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
11/18/2021